Citation Nr: 1809946	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-05 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel




INTRODUCTION

The Veteran served in the United States Army Reserves.  He had a period of active duty for training (ACDUTRA) from August 1988 to December 1988, and he served on active duty from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded the case for further development in September 2013, May 2016, and April 2017.  That development was completed, and the case has since been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran was noted as having a back injury on his entrance report for his of ACDUTRA from August 1988 to December 1988.

2.  The Veteran's record does not include an entrance report for his period of active duty from September 1990 to May 1991.

3.  The Veteran's back disorder clearly and unmistakably existed prior to his period of active duty, but the evidence does not clearly and unmistakably establish that the disorder did not chronically worsen or increase in severity during his period of active duty.

4.  The Veteran's back disorder, diagnosed as degenerative disc disease, manifested during his period of active duty.


CONCLUSION OF LAW

A back disorder was incurred during active service.  38 U.S.C. §§ 1101, 1110, 1111, 1153 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran is presumed to have been in sound condition upon entry into service except as to defects, infirmities, or disorders noted at the time of entry.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  A "[h]history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions . . . ." 38 C.F.R. § 3.304 (b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disease or injury was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Initially, the record raises a question of whether the Veteran had a back disorder prior to his military service.  At the time of his entrance into his first period of service, which was ACDUTRA, the Veteran reported injuring his back in high school while playing football.  See February 1988 Report of Medical History.  However, his entrance examination found his spine to be normal.  Notably, the Veteran has not yet been service-connected for any disability during his period of ACDUTRA.  Therefore, the presumption of soundness does not apply to his first period of service.  However, the Veteran has not asserted that his current back disorder is related to that period of service.  Rather, he has alleged that he developed his current back disorder as a result of his period of active duty.

With regard to the Veteran's second period of service, the record does not include an entrance examination for that period of active duty from September 1990 to May 1991.  Because there is no entrance examination report, a presumption of soundness at entry attaches.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  This presumption can only be rebutted with clear and unmistakable evidence demonstrating that an injury or disease existed prior to service and was not aggravated by such service.  

The evidence does indicate the Veteran had a prior back injury, and he does not dispute that fact.  However, the evidence does not clearly and unmistakably establish that the disorder did not chronically worsen or increase in severity during his active period of service.  In this regard, an April 1991 separation examination found the Veteran's spine to be abnormal, to specifically include that he had low back pain.  Moreover, in the April 1991 report of medical history, the Veteran reported having a medical history of recurrent back pain.  It was noted at that time that the Veteran had a back injury in 1988 that was aggravated by his service in Saudi Arabia.  As such, it cannot be said that there is clear and unmistakable evidence showing that the preexisting back disorder was not aggravated by service.  Thus, the presumption of soundness cannot be rebutted.  Accordingly, the Veteran's claim must be considered one for service incurrence or direct service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

While the February 2012, January 2014, and April 2017 VA examiners provided negative nexus opinions, the Board notes that their conclusions were based on the fact the Veteran had a preexisting back injury.  As explained above, the legal criteria in this case dictates that VA consider the Veteran to have been without a back injury at entry.  As such, the VA examiners' opinions are based on an inaccurate factual premise and have little probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).

The Board also notes that the April 2017 VA examiner indicated that x-rays obtained in July 1995 did not reveal degenerative changes after service.  She found that the service treatment records suggested that the Veteran had a soft tissue injury to his back during active duty, which is not a cause of degenerative changes in the lumbar spine.  However, the Board notes that there is no evidence of any post-service back injury, and the examiner did not address what would have caused such changes or whether they could have eventually developed over time due to an earlier injury.

In summary, the service records reflect that the Veteran had a back disorder during his period of active duty.  He has also been shown to have a current back disorder, diagnosed as degenerative disc disease.  In addition, the Veteran has credibly asserted that his back disorder, which is capable of lay observation, has continued since service. See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Therefore, the Board finds that the Veteran is entitled to service connection for a back disorder, diagnosed as degenerative disc disease.







ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a back disorder, diagnosed as degenerative disc disease, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


